Citation Nr: 0005364	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-34 949	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

2.  Entitlement to service connection for an abnormal 
reaction to insect bites.

3.  Entitlement to service connection for a head disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for right foot 
disability other than residuals of frozen feet.

6.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Columbia, South Carolina RO.  Thereafter, jurisdiction was 
transferred to the Winston-Salem, North Carolina RO.

The Board notes that the issue relating to insect bites has 
been characterized by the RO as entitlement to service 
connection for "persistent accelerated local insect bites."  
However, the Board notes that the veteran has repeatedly 
argued that she experiences an abnormal reaction to insect 
bites which is the disorder for which she seeks service 
connection.  Consequently, the Board has characterized this 
issue accordingly.  (The issue of entitlement to an increased 
rating for residuals of frozen feet, along with another 
service connection claim, will be addressed in a remand that 
follows the decision below.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a head disability, a neck 
disability, or sinusitis.

2.  No competent medical evidence has been presented showing 
that allergic rhinitis, an abnormal reaction to insect bites, 
or right foot disability other than residuals of frozen feet 
is attributable to the veteran's period of military service.


CONCLUSION OF LAW

The claim of service connection for allergic 
rhinitis/sinusitis, abnormal reaction to insect bites, head 
disability, neck disability, or right foot disability other 
than residuals of frozen feet is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.


Head, Neck, and Sinusitis

In the present case, the Board finds that the veteran's 
claims of entitlement to service connection for a head 
disability, a neck disability, and sinusitis, are not well 
grounded.  The veteran claims that she suffers from 
sinusitis, and head and neck pain because of service.

The veteran's service medical records show that, in 
August 1992, she was found to have a sinus infection.  In 
October 1992, the veteran was seen for complaints of neck 
pain after she fell off the back of a chair.  She reported 
increased pain on the right side of the neck.  The assessment 
was mild contusion.  In August 1993, she was seen for 
complaints of frontal/temporal and orbit head pain for the 
previous two days.  The impression was no radiographic 
evidence of inflammatory sinus changes.  An October 1994 
separation examination did not reveal any of the veteran's 
claimed disabilities.  In November 1994, she was seen for 
complaints of head pain after hitting her head against the 
headrest of a car during an accident.  The assessment was 
mild contusion to the head secondary to a motor vehicle 
accident.  

Post-service VA treatment records and examination reports do 
not show a current diagnosis of a head disability, a neck 
disability, or sinusitis.  Consequently, despite the 
complaints noted in service, no competent medical evidence 
has been presented to show that she currently has a head 
disability, a neck disability, or sinusitis.  The Board notes 
that pain is not considered a current disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)

The Board has taken into consideration the veteran's written 
statements regarding her problems with her head, her neck, 
and sinusitis, but no current diagnosis of any such 
disability has been provided by one competent to do so.  In 
short, while the veteran is competent to provide information 
regarding the symptoms she currently experiences and has 
experienced since military service, she has not been shown 
competent to provide a medical diagnosis regarding current 
head disability, neck disability, or sinusitis.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  The Board finds that the head, neck, and sinusitis 
claims are not well grounded on account of failure to present 
competent medical evidence showing current disability.  

Allergic Rhinitis, Insect Bites, and 
Right Foot (other than residuals of frozen feet)

Turning to the issues of entitlement to service connection 
for allergic rhinitis, an abnormal reaction to insect bites, 
and a right foot disability other than residuals of frozen 
feet, the Board also finds that these claims are not well 
grounded.  As noted above, the veteran must present medical 
evidence of a nexus between an in-service injury or disease 
and any currently shown disability.  

The veteran's service medical records show that, in 
June 1993, an assessment of allergic rhinitis/conjunctivitis 
was made.  In June 1994, she complained of insect bites.  In 
July 1994, the veteran was found to have 
persistent/accelerated local insect bites.  An October 1994 
separation examination did not reveal any of the veteran's 
claimed disabilities.  However, numerous service records do 
show foot-related complaints in conjunction with treatment 
for frostbite.  

Post-service VA treatment records show that, at a 
September 1995 VA examination, the veteran gave a history of 
having had an excessive reaction to mosquito bites which had 
begun during service, and has persisted to the present time.  
She reported that, at the site of a mosquito bite, she would 
get a knot and a three-inch diameter area of erythema and 
increased warmth.  The examiner noted the veteran's excessive 
reaction to mosquito bites but opined that there were no 
abnormalities on examination.  In January 1996, an assessment 
of plantar fasciitis was made.  Another January 1996 clinical 
record shows that she was seen for complaints of right foot 
pain.  In August 1996, the impression was "insect bites 
ankles."  In April 1997, the impression was allergic 
rhinitis.  In July 1997, the assessment was insect bites with 
possible cellulitis.  In July 1998, the assessment was 
exaggerated local reaction to insect bites (by history).  
Another clinical record that month included an impression of 
"insect bite foot."  A September 1999 VA examination report 
shows that the veteran's evaluation was normal.

The Board notes that the veteran was seen in service for 
complaints regarding her claimed disabilities; however, no 
competent medical evidence has been presented to show that 
the veteran currently experiences allergic rhinitis, an 
abnormal reaction to insect bites, or a right foot disability 
other than residuals of frozen feet that is attributable to 
her period of active military service.  The Board has taken 
into consideration the veteran's statements regarding the 
etiology of such disabilities.  However, while she is 
competent to provide information regarding the symptoms she 
currently experiences and has experienced since military 
service, there is no indication that she is competent to 
comment upon etiology or time of onset.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence showing a link between any 
current allergic rhinitis, abnormal reaction to insect bites, 
or right foot disability other than residuals of frozen feet 
and military service or continued symptoms since service, the 
veteran's claims may not be considered well grounded.


ORDER

Service connection for allergic rhinitis/sinusitis is denied.

Service connection for an abnormal reaction to insect bites 
is denied.

Service connection for a head disability is denied.

Service connection for a neck disability is denied.

Service connection for a right foot disability other than 
residuals of frozen feet is denied.



REMAND

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (1999).  Moreover, controlling laws 
and regulations provide that the Board may determine whether 
a document is a valid NOD.  See Fenderson v. West, 12 Vet. 
App. 119, 128 (1999); Buckley v. West, 12 Vet. App. 76, 82 
(1998); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  A NOD 
is "[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (1999).  In this regard, the Board finds that the 
veteran's written statement, received in November 1997, 
constitutes a valid NOD with a November 1996 denial of 
service connection for right knee disability.  Where a NOD 
has been submitted, the veteran is entitled to a statement of 
the case (SOC).  38 C.F.R. § 19.26 (1999).  The failure to 
issue a SOC is a procedural defect requiring a remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the issue of an increased rating for residuals of 
frozen feet, a remand of the claim is required because the 
rating criteria for evaluating cold weather injuries changed 
during the pendency of the veteran's claim, first in January 
1998, and again in August 1998.  When a regulation changes 
during the pendency of a claim for VA benefits, and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of her claim under the version of the 
regulation that is most advantageous to her.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the regulation 
changed twice during the pendency of the veteran's appeal, 
yielding three separate sets of rating criteria applicable to 
her case:  the regulation in effect prior to January 1998, 
the regulation in effect from January 1998 to August 1998, 
and the regulation in effect from August 1998 to date 
(hereinafter the "old," "interim," and "new" rating 
criteria, respectively).  Although the RO evaluated the 
frostbite residuals under the old and new criteria, see 
November 1996 rating decision and November 1999 supplemental 
statement of the case (SSOC), it does not appear that the RO 
has rated the disability under the interim rating criteria.  
At the very least, no notice of such an action was given the 
veteran.  Thus, in order to avoid prejudice to the veteran, a 
remand is warranted so that the RO may consider her claim 
under all three sets of criteria and issue an appropriate 
SSOC.

Even without the intervening regulatory change, a remand 
would be warranted because the medical evidence of record 
does not address the persistence of manifestations of the 
frostbite residuals, a key to evaluating such residuals under 
the old criteria.  Specifically, the September 1995 VA 
examination report only reiterated the veteran's history of 
foot problems, without indicating whether the problems were 
"persistent."  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).  Moreover, the medical evidence generally does not 
characterize the veteran's symptoms as "mild," "moderate," or 
"severe," as indicated by the old criteria.  Nor does the 
medical evidence fully indicate whether the veteran's current 
foot problems are related to her service-connected residuals 
of frozen feet rather than a non-service-connected 
disability.  Therefore, a remand is warranted for a new 
examination so that the RO might have medical evidence that 
comports with the applicable criteria.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for residuals of 
frozen feet that has not already been 
made a part of the record, and the RO 
should assist her in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of service-connected 
residuals of frozen feet.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  The RO should 
provide the examiner with copies of 
rating criteria for residuals of 
frostbite in effect prior to January 
1998, from January 1998 to August 1998, 
and from August 1998 to date.  The 
examiner should review the claims folder, 
the applicable rating criteria (old, 
interim, and new), and a copy of this 
remand before examining the veteran.  The 
examiner should describe all 
symptomatology attributable to residuals 
of frostbite of each foot, in terms that 
comport with the old, interim, and new 
rating criteria.  Karnas, 1 Vet. App. at 
308.  In particular, the examiner should 
characterize the symptomatology as 
"mild," "moderate," or "severe" as 
to each foot, and indicate as accurately 
as possible the frequency of 
symptomatology, including an assessment 
as to whether such symptomatology is 
"persistent."  Finally, the examiner 
should, if feasible, distinguish between 
the problems that the veteran has with 
her feet which are attributable to her 
service-connected residuals of frostbite 
and the symptomatology associated with 
any non-service-connected problems.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should issue a SOC with 
respect to the issue of entitlement to 
service connection for right knee pain.  
If the veteran files a timely substantive 
appeal, the issue should be returned for 
review by the Board.

4.  The RO should then re-adjudicate the 
frostbite claim.  In evaluating residuals 
of frostbite of the feet, the RO should 
evaluate the veteran's claim under the 
criteria in effect prior to January 1998; 
from January 1998 to August 1998, and 
from August 1998 to date, and rate the 
residuals of frozen feet under the 
version most favorable to the veteran.  
See Karnas, supra.  If the benefit sought 
is denied, a SSOC should be issued.  If 
the veteran does not appear for the 
examination, without good cause, the SSOC 
should include a reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



